Name: Commission Regulation (EEC) No 951/84 of 4 April 1984 on the supply of common wheat to the Republic of Zaire as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 4 . 84 Official Journal of the European Communities No L 97/5 COMMISSION REGULATION (EEC) No 951 /84 of 4 April 1984 on the supply of common wheat to the Republic of Zaire as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (} ) OJ No L 281 , 1 . 1 1 . 1975, p. 89 . O OJ No L 352, 14 . 12. 1982, p. 1 . (5) OJ No L 196 , 20 . 7 . 1983 , p. 1 . (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (8 ) OJ No L 192, 26 . 7 . 1980 , p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 .O OJ No L 263 , 19 . 9 . 1973, p. 1 . No L 97/6 Official Journal of the European Communities 7 . 4 . 84 ANNEX I 1 . Programme : 1983 2 . Recipient : Zaire 3 . Place or country of destination : Zaire 4 . Product to be mobilized : common wheat 5 . Total quantity : 15 000 tonnes 6 . Number of lots : five Lot 1 : 3 000 tonnes Lot 2 : 3 000 tonnes Lot 3 : 3 000 tonnes Lot 4 : 3 000 tonnes Lot 5 : 3 000 tonnes 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, Paris 7e (telex 270 807 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to bread-making quality required for intervention (moisture : maximum 14 % ) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Matadi 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 17 April 1984 16 . Shipment period : Lot 1 : 1 to 31 May 1984 Lot 2 : 1 to 30 June 1984 Lot 3 : 1 to 31 July 1984 Lot 4 : 1 to 31 August 1984 Lot 5 : 1 to 30 September 1984 17 . Security : 6 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Zaire , c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . 7. 4. 84 Official Journal of the European Communities No L 97/7 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 500 Ã tablissements Gavaret F-45270 Bellegard Magasin de Quiers (45) 1 500 CCAB 6, avenue du gÃ ©nÃ ©ral Ledere F-36110 Levroux Silos du Bois-Moussant Levroux (36) - 1 000 3 000 Ã tablissements Duguet F-28150 Ymonville Magasin d'Ymonville (28) 2 1 400 Anciens Ã ©tablissements Petit 264, rue du troisiÃ ¨me RAC F-36000 ChÃ ¢teauroux Magasin SICA Indre-et-Cher ClÃ ©ry F-36100 Issoudun 800 Ã tablissements Vuillaume F-18210 Bessais-le-Fromental Magasin de Bessais Fromental ( 19) 800 3 000 SCA Issoudun 76, rue des Alouettes F-36140 Issoudun Magasin SICA Indre-et-Cher Issoudun (36) 3 2 000 Comptoir agricole et viticole F- 1 8400 Saint-Florent-sur-Cher Silo du Breuil Saint-Florent ( 18) 1 000 3 000 SCA Agri Cher route de la CharitÃ © F- 1 8028 Bourges Cedex Silo Agri Cher de Poilly-lez-Gien (45) 4 3 000 Ã tablissements Mothiron 4, route de Blois F-45380 Chapelle Mesmin Magasin de Lignerolles F-45310 Patay 5 3 000 Ã tablissements Mothiron 4, route de Blois F-45380 Chapelle Mesmin Magasin de Lignerolles F-45310 Patay